U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-SB GENERAL FORM FOR REGISTRATION OF SECURITIES OF SMALL BUSINESS ISSUERS Under Section 12(b) or (g) of The Securities Exchange Act of 1934 SALON CITY, INC. (Name of small business issuer in its Charter) Nevada 20-2107795 (State or other jurisdiction of (I.R.S. Employer Incorporation or organization) Identification No.) 909 North Palm Avenue Suite 311 West Hollywood, CA. 90069 (Address of principal executive offices) Issuer's telephone number, including area code: (310) 358-9017 Securities to be registered pursuant to Section 12(b) of the Act: Title of each className of each exchange on to be so registeredwhich each class is to be registered None.
